Filed 9/11/14 P. v. Gerlach CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D065365

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD251809)

ERIK GERLACH,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Dwayne

Moring, Judge. Affirmed.

         Patrick J. Hennessey, Jr., under appointment by the Court of Appeal, for

Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant Eric Gerlach was charged with one count of personation of another

individual (Pen. Code, § 529, subd. (a)(3))1; the complaint also alleged he had served one

prior prison term (§§ 667.5, subd. (b), 668), and had two strike prior convictions (§§ 667,



1        All further statutory references are to the Penal Code unless otherwise specified.
subds. (b)-(i), 1170.12). The parties entered into a plea bargain pursuant to which

Gerlach pleaded guilty to the charged offense; the other allegations were to be dismissed.

Gerlach understood and agreed he would be sentenced to 365 days in local custody and

receive a grant of felony probation. The court sentenced Gerlach to 365 days in the

custody of the sheriff, imposed a series of fines, and granted Gerlach felony probation.

       Gerlach subsequently asked the court to resentence him because his plea

agreement was not knowing and voluntary, but the court denied his request. Gerlach

subsequently filed a notice of appeal and obtained a certificate of probable cause. We

affirm the judgment.

                                         FACTS

       On August 22, 2006, Gerlach unlawfully and falsely personated Edward Gerlach

in a manner in which he could have become subject to a suit and/or incur a charge.

                                      DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the proceedings below.

Counsel presents no argument for reversal, but asks this court to review the record for

error as mandated by People v. Wende (1979) 25 Cal. 3d 436 and Anders v. California

(1967) 386 U.S. 738. Counsel has identified no arguable issues.

       We granted Gerlach permission to file a supplemental brief on his own behalf, but

he has not responded. A review of the record pursuant to People v. Wende, supra, 25
Cal. 3d 436 and Anders v. California, supra, 386 U.S. 738 has disclosed no reasonably

arguable appellate issues. Gerlach has been competently represented by counsel on this

appeal.

                                             2
                                  DISPOSITION

      The judgment is affirmed.




                                                McDONALD, J.

WE CONCUR:


HUFFMAN, Acting P. J.


IRION, J.




                                       3